Citation Nr: 0426947	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-17 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on August 5, 1999.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from March 1983 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Dallas, Texas.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses at a private 
medical facility on August 5, 1999, when he was treated for a 
service-connected disorder.  

2.  There is an approximate balance in the evidence as to 
whether the veteran's claim for emergency room evaluation and 
treatment was for a medical emergency of such a nature that 
the veteran could not have been safely transferred to a VA or 
other Federal facility.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized medical treatment for a service connected 
disability at a private facility on August 5, 1999, have been 
met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 17.1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed November 1999 decision and a July 2002 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to claim for payment or 
reimbursement for the cost of unauthorized medical treatment.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.  

In addition, in an August 2004 letter, the MC purported to 
notify the veteran of the evidence needed to substantiate his 
claim.  Interestingly, the letter stated, "In your case, no 
evidence [is] needed to substantiate your claim."  The 
letter did offer to assist him in obtaining any relevant 
evidence, however.  The Board finds that the August 2004 
letter did not meet the legal notice requirements, as further 
defined in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini, supra.  However, in light of action taken by 
the Board herein, the veteran is not prejudiced by the 
provision of inadequate notice.  

Analysis

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in April 2002.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2003). This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private hospital emergency room on August 5, 1999.  Moreover, 
specifically formalities that must be followed under 
38 C.F.R. § 17.54 (2003) were not complied with here, as a 
result of which proper authorization from VA was not 
obtained.  Accordingly, the Board must conclude that prior 
authorization for the non-VA medical treatment received on 
August 5, 1999, was not obtained pursuant to 38 C.F.R. 
§ 17.54, and that payment is therefore not warranted for 
expenses incurred in conjunction with that treatment under 
38 U.S.C.A. § 1703 (West 2002).

Thus, it is clear that the veteran's treatment at the non-VA 
facility was not authorized.  Nevertheless, the Veterans' 
Millennium Health Care and Benefits Act, Public Law No. 106-
117, codified at 38 U.S.C.A. § 1725 (West 2002), which became 
effective in May 2000, provides general authority for the 
reimbursement of non-VA emergency treatment in certain 
instances.  The term "emergency treatment" is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be feasible, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  38 
U.S.C.A. § 1725(f)(1).

Under the implementing regulation, 38 C.F.R. § 17.1002 
(2003), payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met:  (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center).

Further, (d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); (e) at the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) if the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and (i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency treatment 
for a service-connected disability).

In sum, for purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725:  (1) the veteran must be 
financially liable to the provider for the emergency 
treatment; (2) the veteran must be enrolled in the VA health 
care system and must have received treatment within a 24-
month period prior to the emergency care; (3) the veteran 
must have no other coverage under a health plan contract that 
would pay, in whole or part; (4) VA facilities must not be 
feasibly available and an attempt to use them beforehand 
would have to have been hazardous to life or health; and (5) 
emergency services must have been provided in a hospital 
emergency department or similar facility held out as 
providing urgent or emergency care to the public up to the 
point of medical stability.  

Prior to May 2000, the legal criteria were found at 38 
U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 17.120 (1999).  
The law provided that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances with respect to veterans with service connected 
disabilities: 1) Care or services not previously authorized 
were rendered to a veteran in need of such care or services 
for an adjudicated service-connected disability; for non-
service-connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
or, in pertinent part, for any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and 2) 
care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and 3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  It is important to note that all three of the 
preceding criteria must be satisfied before payment or 
reimbursement for unauthorized medical expenses can be made.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

At the time the veteran was treated in a private emergency 
room on August 5, 1999, service connection was in effect for 
postoperative residuals of a herniated nucleus pulposus at 
L4-5, evaluated 30 percent disabling, and that was the 
disability for which treatment was rendered.  However, the 
available medical records do not indicate whether he was 
enrolled in the VA health care system and received care under 
that system during the 24 months immediately preceding the 
private treatment at issue.  Nevertheless, he has stated that 
he had no health insurance at the time of the treatment and 
he has also submitted copies of invoices for the treatment, 
indicating that he is responsible for payment for the 
treatment.  

Turning to the remaining criteria, the Board must determine 
whether, under either the old or the revised standards: was 
the care rendered in an emergency and were VA facilities 
feasibly available?  

Older VA clinic records indicate that the nearest VA 
facility, VAMC Dallas, was capable of providing medical care 
for the disability for which the private treatment was 
rendered, and the VAMC has so held, in denying reimbursement.  
That medical center is 32 miles from the veteran's house, 
however.  Although the VAMC was available and could have 
rendered the medical care, it is questionable whether, under 
the circumstances that will be discussed, it would have been 
prudent to drive that distance to obtain that medical care.  
The Medical Center of Lewisville, the private facility where 
the treatment was rendered, is 2.5 miles from the veteran's 
house.  

The primary question in this case is whether the treatment 
was rendered in an emergency.  Prior to August 5, 1999, the 
medical records show that the veteran's service-connected low 
back disability was manifested by very slight limitation of 
motion and periodic episodes of tingling pain in his right 
leg, with periodic episodes of back spasm every 2 or 3 months 
that put him in bed.  The veteran has stated that on August 
5, 1999, while stepping out of the shower, he felt and heard 
a "pop" in his lower back.  Within 5 minutes the pain had 
reportedly become so extreme that he was on the floor in the 
fetal position.  Within 20 minutes, the pain was reportedly 
so excruciating that the veteran was unable to move, and the 
veteran's wife called an ambulance.  

That course of events, described by the veteran in his notice 
of disagreement, is corroborated by the emergency room 
records of the private hospital.  Those records show that the 
veteran was sedated and various tests were conducted, 
including an MRI of the lumbosacral spine which revealed the 
previous right-sided hemilaminectomy and a recurrent, left-
sided disc herniation impinging on the thecal sac.  Having 
shown significant symptomatic improvement in the emergency 
room, the veteran was discharged that same day to the care of 
his private physician.  Although not relevant to the Board's 
current decision, the veteran underwent repeat spinal surgery 
less than 2 weeks later.  

Also of record is a letter from the veteran's private 
physician, dated in February 2000, stating that the veteran 
"had an emergency on 8-5-99 and an ambulance was called upon 
to take [him] to the hospital because of his severe pain...  
The problem that necessitated his emergency admission on 8-5-
99 was related to [his service-connected low back disability] 
and because of the emergent nature of his problem he was 
taken to the Lewisville Hospital which was the closest 
facility."  

While the medical evidence does not show that the delay in 
treatment that would have resulted from the veteran's being 
transported to the VAMC Dallas would, in fact, have 
endangered his life, the Board finds that a prudent lay 
person who was experiencing the same severe symptoms as the 
veteran did on August 5, 1999, would not have considered it 
reasonable to use the nearest VA facility, but instead would 
have sought treatment at the nearest available hospital, 
which in this case was Lewisville Hospital, even though the 
VA facility was feasibly available.  

Considering the veteran's symptoms, as described by him and 
as set forth in the treatment records, and the letter from 
his private physician, the Board finds that, affording the 
veteran the benefit of the doubt, 38 U.S.C.A. § 5107(b), the 
severity of his pain on August 5, 1999, considering his 
previous history of degenerative disc disease, constituted an 
emergency within the meaning of the applicable law and 
regulations.  

Accordingly, the Board concludes that the criteria are met 
for payment or reimbursement for the cost of unauthorized 
medical treatment rendered at a private facility on August 5, 
1999.  


ORDER

The criteria for payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on August 5, 1999, are met.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



